Jenney, J.
The employee in person has argued fully and with much earnestness that he is aggrieved by the decree of the Superior Court following and establishing the findings of the Industrial Accident Board. The entire record has been examined .with care. The questions claimed to be involved relate to the contentions of the employee (1) that the specific compensation to which he had been entitled because of the traumatic amputation of his thumb and parts of all the other fingers of his right hand has been discontinued wrongfully; (2) that he is entitled to double compensation because his injury was caused by serious and wilful misconduct for which his employers were responsible; and (3) that he is entitled to have his weekly instalments “redeemed by the payment of ... a lump sum.”
The first of these claims is untenable because the statute creating the rights of the employee to specific compensation limits the payments therefor to twenty-five weeks except where the hand is rendered permanently incapable of use. Floccher’s Case, 221 Mass. 54. Lacione’s Case, 227 Mass. 269. The finding of the board that the injury to the employee did not render his hand permanently incapable of use, being supported by evidence, was final. It cannot be reviewed by this court. St. 1911, c. 751, Part III, § 11, as amended by St. 1912, c. 571, § 14, and St. 1917, c. 297, § 7. Herrick’s Case, 217 Mass. 111. Amodio’s Case, 233 Mass. 104. For the reason last given, the second claim cannot prevail. Nor can the third ground be sustained; as the employee is of age, his weekly payments cannot be redeemed by the payment of a lump sum except after they have been continued for not less than six months, and except by agreement of the parties and the determination of the board that it is for the best interests of the employee. St. 1911, c. 751, Part II, § 22, as amended by St. 1914, c. 708, § 8. McCarthy’s Case, 226 Mass. 444. Here there has been no agreement to redeem the payments, and that lack forbids action.

Decree affirmed.